          Case 1:20-cv-10468-LTS Document 41 Filed 02/23/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                           )
JOHN DOE,                                  )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )       Civil No. 20-10468-LTS
                                           )
STONEHILL COLLEGE, INC.,                   )
                                           )
       Defendant.                          )
                                           )

                                        JUDGMENT

                                      February 23, 2021

     Pursuant to the Court’s Order, Doc. No. 40, dated February 23, 2021, Counts I-XIII of

Plaintiff John Doe’s Amended Complaint are DISMISSED WITH PREJUDICE. Each side shall

bear its own fees and costs.



                                                   SO ORDERED.


                                                    /s/ Leo T. Sorokin
                                                   Leo T. Sorokin
                                                   United States District Judge
